1                                                                        Honorable Christopher M. Alston

2

3

4

5

6                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                                              )    Chapter 7
8                                                        )    Bankruptcy No. 18-12299
     JASON L. WOEHLER,                                   )
9                                                        )    EX PARTE MOTION FOR AN ORDER
                       Debtor(s).                        )    FOR 2004 EXAMINATION OF THE
10                                                       )    DEBTOR BY INTERROGATORY

11            COMES NOW The Livesey Law Firm, and Rory C. Livesey, attorney for Nancy L. James,

12   the trustee, and moves this court for an order requiring the debtor, Jason L. Woehler, to appear for

13   a Bankruptcy Rule 2004 examination or, in lieu of oral testimony, testify by interrogatory. The

14   debtor will be required to provide the following documents, including information or data stored

15   electronically:

16            1.       all documents in the debtor’s possession related to Andrew Ballatian, including, but
                       not limited to, contracts, promissory notes where the debtor is either the borrower or
17                     the lender, checks where the debtor is either the payer or the payee, and all
                       correspondence, including electronic.
18
              Upon the issuance of an Ex Parte Order for Examination of the Debtor by Interrogatory, the
19
     trustee will issue a Subpoena and serve it upon the deponent with not less than ten (10) days notice
20
     of the deposition.
21
              RESPECTFULLY SUBMITTED this 12th day of May, 2020.
22
                                                      THE LIVESEY LAW FIRM
23

24                                                            /S/ Rory C. Livesey

25                                                    Rory C. Livesey, WSBA #17601
                                                      Attorney for Nancy L. James, Trustee


     EX PARTE MOTION FOR AN ORDER
     FOR 2004 EXAMINATION OF THE                                               THE LIVESEY LAW FIRM
                                                                               600 Stewart Street, Suite 1908
     DEBTOR BY INTERROGATORY                                                   Seattle, WA 98101
     200430aMot Page 1                                                         (206) 441-0826
      Case 18-12299-CMA             Doc 190     Filed 05/12/20     Ent. 05/12/20 15:14:54       Pg. 1 of 1
